Order entered April 3, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00331-CV

                      CITY OF CARROLLTON, Appellant

                                           V.

                         1533 CRESCENT LLC, Appellee

                 On Appeal from the 14th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-09123

                                       ORDER

      Before the Court is City of Carrollton’s March 27, 2020 motion to extend

time to file its brief. The City explains the extension is necessary to allow the

parties an opportunity to settle their dispute.

      We GRANT the motion and ORDER the City to file its brief, a motion to

dismiss, or a status report no later than May 8, 2020.

                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE